internal_revenue_service number release date index number -------------------- ---------------------------------------------------- ---------------------- -------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 plr-131524-08 date november legend taxpayer x unit refinery state date date date year dear ------------ ----------------------- ein ---------------- ------------------------------------------- ------------------------------------ ---------------------- ---------- -------------- ------------------ ----------------------- ------ this responds to a letter dated ---------------- from your representatives requesting permission under sec_301 a of the procedure and administration regulations for an extension of time to make an election under sec_1_169-4 of the treasury regulations x an indirect wholly-owned subsidiary of taxpayer and a member of taxpayer’s consolidated_group placed the unit into service at its refinery on date taxpayer filed an application_for certification of unit as a pollution_control_facility with the appropriate state_agency on date on taxpayer’s year federal_income_tax return taxpayer filed an election to amortize the cost of the unit under sec_169 of the code because the unit had not yet been certified by the environmental protection agency epa as required at the time the taxpayer’s year tax_return was filed taxpayer filed a statement that the application had been made to the proper state_certifying_authority plr-131524-08 taxpayer did not receive the final epa certification until after date due to an administrative oversight taxpayer did not file this certification with the district_director or with the director of the irs service_center with whom its initial return was filed within days of receipt as required when the taxpayer discovered this oversight it filed this request for relief and submitted the certification sec_169 provides in part that a taxpayer may elect to take a deduction with respect to the amortization of the amortizable_basis of any certified_pollution_control_facility as defined in sec_169 based on a period of months sec_169 provides that the election of the taxpayer to take the amortization deduction and to begin the 60-month period with the month following the month in which the facility is completed or acquired or with the taxable_year in which such facility is completed or acquired shall be made by filing with the secretary in such manner in such form and within such time as the secretary may be regulations prescribe a statement of such election sec_1_169-4 of the income_tax regulations provides that the election by the taxpayer to take an amortization deduction with respect to a certified_pollution_control_facility and to begin the 60-month amortization period either with the month following the month in which the facility is completed or acquired or with the first month of the taxable_year succeeding the taxable_year in which such facility is completed or acquired shall be made by a statement to that effect attached to its return for the taxable_year in which falls the first month of the 60-month amortization period so elected such statement must include the information specified in sec_1_169-4 through ix under sec_301_9100-1 the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good plr-131524-08 faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in relevant part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based solely on the facts and representations made the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently taxpayer is granted an extension of time for making the election under sec_169 for the certified_pollution_control_facility until calendar days following the date of this letter the election must be filed with the amended federal_income_tax returns for the taxable_year in which falls the first month of the 60-month amortization period elected by taxpayer and must comply with the requirements of sec_1_169-4 including the information required by sec_1_169-4 through ix this election will apply only to the pollution_control_facility that is eventually certified by the respective state agencies and the epa in addition a copy of this letter along with a copy of the election must be sent to the industry director a copy is enclosed for that purpose if the period of limitations on assessment for the taxable_year in which the election should have been made or for any taxable_year that would have been affected by the election had they been timely made will expire before taxpayer has filed the certification from the epa with the appropriate service official in the operating division that has examination jurisdiction over taxpayer's federal tax returns taxpayer must consent under sec_6501 to an extension of the period of limitations on assessment for such taxable_year except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on whether the facilities are certified pollution_control_facilities as defined in sec_169 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives sincerely curt g wilson deputy associate chief_counsel passthroughs and special industries
